Citation Nr: 0629193	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's application to reopen a. claim for 
service connection for bilateral pes planus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 1994, an RO decision denied the veteran's original 
claim for service connection for pes planus, claimed as 
painful feet.  The pertinent medical evidence in the claims 
file at that time consisted of service medical records.  The 
RO found that the veteran's bilateral foot disability existed 
before service and was not made worse by service.  The RO 
noted that treatment of symptoms during service was not 
sufficient evidence of aggravation.

Since the April 1994 RO decision, the only evidence received 
by VA consists of some VA medical center out-patient clinic 
notes, which show that the veteran has been seen for painful 
feet.  Such evidence is arguably cumulative of previously 
considered evidence.  However, the Board need not address 
that question as the record raises a claim of clear and 
unmistakable error (CUE) in the RO's April 1994 decision 
denying the veteran's original claim.

In reviewing the veteran's service medical records, the Board 
notes at the outset that a June 1991 pre-enlistment 
examination was negative for any complaints or clinical 
findings indicative of a foot disorder, to include pes 
planus.  It was specifically noted that the clinical 
evaluation of the veteran's feet was normal, which, as 
explained in more detail below, raises a presumption of 
soundness.  38 U.S.C.A. §§ 1111, 1137.

The service medical records also show that the veteran was 
seen on several occasions for evaluation and treatment of 
bilateral foot pain, beginning in June 1992, approximately 8 
months after entering service, well beyond basic training.  
Clinic notes reflect continuing problems from June 1992 to 
January 1993, to include a notation of unresolved plantar 
fasciitis secondary to pes planus.  

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court), vacated a decision that had applied the 
incorrect standard to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111.  In light of the VAOGC 3-2003 
opinion, the Federal Circuit Court held that when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.  

Under 38 C.F.R. § 3.105(a) (2006), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995).  

The Board is cognizant of the fact that a determination that 
there was 'clear and unmistakable error' must be based on the 
record and the law that existed at the time of the prior AOJ 
or BVA decision."  Russell, at 314.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions 
existent at the time were incorrectly applied.  Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  

There is no indication that the RO considered the presumption 
of soundness in its adjudication of the original claim.  In 
view of the cited legal authority and the service medical 
records as summarized above, the Board finds that a claim of 
CUE in the RO's April 1994 decision denying the veteran's 
original claim for service connection for bilateral pes 
planus is raised by the record and that such claim is 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered). 

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal 
(an application to reopen a claim for service connection for 
bilateral pes planus).

In view of the foregoing, this appeal must be remanded for 
the RO to adjudicate the CUE claim prior to the Board's 
adjudication of the application to reopen a claim for service 
connection for bilateral pes planus. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide any additional 
argument with respect to the newly raised 
issue of CUE in the April 1994 rating 
action.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should adjudicate 
the claim involving CUE in the prior April 
1994 decision in light of all pertinent 
evidence and legal authority.

If CUE is not found in the April 1994 
decision, a rating action to that effect 
should issue and the notice that to 
complete the appeal requires a notice of 
disagreement.  If timely filed, the 
appeals process as to this issue should be 
continued.  If no timely appeal is 
completed as to the issue, the matter 
should be returned to the Board on the 
remaining issue.

3.  If the claim for whether there is CUE 
in the April 1994 RO decision is denied, 
the appellant and his representative must 
be notified of the denial and advised of 
the appellant's appellate rights.  The 
veteran and his representative are hereby 
informed that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal (an NOD, 
and, after issuance of an SOC, a 
substantive appeal) must be perfected.  
While the RO must furnish the appellant 
the appropriate time period in which to do 
so, the veteran should perfect an appeal 
of the claim of whether there is CUE in 
the April 1994 RO decision, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

4.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish an appropriate SSOC to the veteran 
and his representative, which includes 
citation to all additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before record is returned to the 
Board for further appellate consideration.  
Again, this action is dependent on the 
above described adjudication-if nothing 
happens that affects the certified and 
otherwise developed issue, a SSOC on that 
issue may not be needed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


